Citation Nr: 0948628	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease, 
to include as due to asbestos exposure.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1998, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  The probative evidence of record does not show a 
currently diagnosed bilateral knee disorder.

2.  A current diagnosis of minimal obstructive disease of the 
peripheral airway is of record.

3.  The Veteran's service treatment records show that he was 
treated for upper respiratory infections, rhinorrhea, sinus 
congestion, and a chest cold during service; however, no 
respiratory symptoms or diagnosed disorder was noted on his 
April 1998 service separation examination.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's respiratory disorder to his military 
service or any incident therein.

5.  The Veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity in the right ear, and by 
Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran contends that he has currently 
diagnosed bilateral knee and respiratory disorders are 
related to his military service.  Specifically, he asserts 
that he has sustained a bilateral knee disorder as a result 
of repetitive bending, standing, and kneeling during watches 
while on board his ship during service, and that he sustained 
a respiratory disorder as a result of asbestos exposure 
during service.  He also argues that his service-connected 
bilateral hearing loss is more severe than is contemplated by 
the initially assigned noncompensable evaluation; he states 
that he has difficulty understanding conversations, 
especially when there is interference from background noise.

Service Connection Issues

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Bilateral Knee Disorder

The Veteran's service treatment records include a May 1981 
service treatment record noting that the Veteran had incurred 
a knee injury 4 days prior, and experienced swelling and dull 
pain.  Physical examination showed mild edema of the left 
knee with no fluid or crepitus, and good range of motion 
without pain.  A left knee contusion was diagnosed; the 
Veteran was instructed to apply heat and take aspirin.  On an 
April 1998 report of medical history completed at his service 
separation, the Veteran endorsed "trick or locked knee" and 
"swollen or painful joints;" the examining physician noted 
that the Veteran had long standing knee pain which was not 
considered disabling.  The April 1998 objective service 
separation examination noted no knee symptoms or diagnosed 
disorder.

At the July 2007 VA joints examination, the examiner noted 
that the Veteran was being examined for a bilateral knee 
condition claimed to have been chronic since 1982.  The 
Veteran reported an inservice episode where he hyperextended 
his right knee, but had no recollection of a left knee 
injury; the examiner noted that he was aware of the above-
noted May 1981 left knee injury from his review of the 
service treatment records.  Subjectively, the Veteran 
reported bilateral knee pain for which he took over-the-
counter medications, but denied all other symptoms, as well 
as having received any formal treatment or undergoing 
surgery.  Physical examination was completely normal; the 
motor and neurologic examinations showed no abnormal clinical 
findings, and full range of motion was intact.  The knees 
were not tender to palpation, there were negative McMurrays 
and drawer signs, and the knees were stable to varus and 
valgus stress.  X-rays of the knee were negative for abnormal 
pathology.  Based on the above, the examiner concluded that 
"there is no pathological diagnosis on physical examination 
or radiological workup; therefore, the question of whether it 
is service-connected is not relevant."  Thus, no bilateral 
knee disorder was diagnosed.

While not discounting the Veteran's reports of bilateral knee 
pain, the Board finds that the evidence does not show a 
currently diagnosed bilateral knee disorder.  Pain is only 
one of several criteria for determining whether a disability 
exists, and pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
The probative and persuasive evidence of record does not show 
a chronic disability at the time the Veteran filed his claim 
or at any time during the period of his appeal.  See McClain 
v. Nicholson, 21 Vet. App. 319, 323 (2007).  Accordingly, as 
a current diagnosis of a bilateral knee disorder is not of 
record, and the criteria for service connection require 
evidence of a current disability, service connection for a 
bilateral knee disorder is not warranted.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

Because the probative and persuasive evidence of record does 
not reflect a currently diagnosed bilateral knee disorder, 
the preponderance of the evidence is against the Veteran's 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Respiratory Disorder

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

A review of the Veteran's multiple Department of Defense Form 
DD-214s and his service personnel records disclose that he 
served on board the U.S.S. Puget Sound and U.S.S. Austin.  
Service treatment records also note that in May 1995, the 
Veteran reported an incident in 1979, while on board a ship 
docked in Newport News, Virginia, that the ventilation system 
was suddenly turned on prior to its being cleaned up, and a 
large amount of dust was expelled, filling the Veteran's 
lungs and covering his clothing.  The examining physician 
stated in that May 1995 service treatment record that the 
dust "probably contain[ed] asbestos fibers."  Moreover, the 
Veteran completed the asbestos questionnaire in September 
1984 during his military service, and noted that at that 
point, he had been exposed for at least one year but less 
than 5 years.  In May 1995, the Veteran was enrolled in an 
"asbestos surveillance program," complete with routine 
respiratory monitoring to identify any respiratory disorder 
sustained from potential asbestos exposure; however, the only 
chest x-ray, taken in October 1995, was entirely negative for 
pneumonoconiosis.  Ultimately, assuming that the Veteran was 
exposed to asbestos in service, the Board notes that mere 
exposure to a potentially harmful agent, alone, is 
insufficient establish entitlement to VA disability benefits.  
The question in a claim such as this is whether disabling 
harm ensued.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
exposure to asbestos in service.  See Davidson, 581 F.3d at 
1316.

As noted above, service treatment records show that he was 
treated for upper respiratory infections, rhinorrhea, sinus 
congestion, and a chest cold during service; however, no 
respiratory symptoms or diagnosed disorder was noted on his 
April 1998 service separation examination, and there is no 
evidence in the service treatment records or on the service 
separation examination of any asbestos-related symptoms or 
disorders.  

Subsequent to service, the July 2007 VA examination notes 
that the Veteran was not claiming a respiratory disorder; 
"he states there is no problem, but he is just being 
monitored because he was exposed to asbestos as a boiler 
technician."  He also denied receiving any current treatment 
for any respiratory disorder, and did not endorse any 
respiratory symptoms or cardiopulmonary symptoms, to include 
shortness of breath, dyspnea, palpitations, and edema.  He 
also reported smoking 1.5 packs per day from age 17 to 42, 
and then half a pack per day until age 45.  On physical 
examination, the Veteran's lungs were clear to auscultation 
with good excursion, with no rales, rhonchi, or wheezes.  On 
x-ray, the lungs were hyperinflated with flattended diaphrams 
and bibasilar interstitial disease, but there was no evidence 
of pleural plaguing or pleural thickening.  

In conclusion, the examiner stated that there was no evidence 
on chest x-ray that the Veteran had any sustained effects 
from asbestos exposure, as there was no pleural plaguing or 
pleural thickening.  Additionally, the pulmonary function 
tests, showing minimal obstructive airway disease of the 
peripheral airway, were consistent with chronic obstructive 
pulmonary disease due to smoking "which is one of the 
findings on the x-ray are consistent with as well."  
Ultimately, the examiner concluded, in his medical opinion, 
the Veteran did not have pulmonary disease as a result of 
asbestos exposure; rather, it was due to his heavy cigarette 
smoking history.  This objective medical opinion is the sole 
nexus opinion of record, and it is consistent with the 
remaining medical evidence of record not showing any 
asbestos-related disease or disorder during or subsequent to 
service.  

While the Veteran's testimony during his November 2008 
decision review officer hearing that his COPD was the result 
of inservice asbestos exposure has been considered as lay 
evidence, respiratory disorders such as COPD are not 
disorders for which a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Compare 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) to 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (2009).  The Board 
also acknowledges the Veteran's submission of a past Board 
decision, concerning service connection for COPD, which he 
argues supports his claim.  However, decisions of the Board 
are considered nonprecedential in nature.  38 C.F.R. 
§ 20.1303 (2009).  Accordingly, lacking probative and 
persuasive evidence to relate the Veteran's currently 
diagnosed respiratory to his military service, service 
connection for a respiratory disorder is not warranted.

Because the probative and persuasive evidence does not relate 
the Veteran's respiratory disorder to his military service, 
the preponderance of the evidence is against the Veteran's 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Increased Evaluation Issue

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of a Veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for service-connected disability is the 
present level of disability.  VA is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for bilateral hearing loss was granted in 
a October 2007 rating decision, and an initial noncompensable 
evaluation assigned under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations of defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold as measured by puretone audiometric 
tests.  To evaluate the degree of disability resulting from 
service-connected hearing loss, the Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from Level I to Level XI.  Level I represents essentially 
normal hearing acuity for VA compensation purposes, with 
hearing loss increasing with each level to the profound 
deafness represented by Level XI.  38 C.F.R. § 4.85, Tables 
VI, VII (2009).  

At the Veteran's May 1998 service separation examination, an 
audiometric evaluation was conducted.  Although no word 
recognition testing was completed, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
65
LEFT
10
15
10
25
80

At the July 2005 VA audiologic examination, the VA examiner 
diagnosed normal sloping to moderate sensorineural hearing 
loss in the right ear, and normal sloping to moderately 
severe sensorineural hearing loss in the left ear.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
 4000
RIGHT
20
20
15
25
75
LEFT
20
15
20
30
80

Thus, the puretone thresholds averaged 33.75 in the right ear 
and 36.25 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of  96 percent 
in the right ear and 98 percent in the left ear.  Applying 
the rating criteria to the findings from that report results 
in Level I hearing acuity for both ears.  See 38 C.F.R. § 
4.85, Table VI.  

After the Veteran asserted that his hearing had worsened 
during his November 2008 Decision Review Officer hearing, an 
additional VA examination was conducted.  In December 2008, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
80
LEFT
25
20
20
40
80

Thus, the puretone thresholds averaged 41 in the right ear 
and 40 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of  94 percent 
in the right ear and 96 percent in the left ear.  Applying 
the rating criteria to the findings from that report results 
in Level I hearing acuity for both ears.  See 38 C.F.R. § 
4.85, Table VI.  

Finally, applying the Roman numeral designations for each ear 
to Table VII thus results in a noncompensable evaluation for 
hearing impairment, no matter which of the two postservice 
evaluations of record are used.  38 C.F.R. § 4.85(h).  
Accordingly, a noncompensable evaluation is warranted for the 
entire appeal period.  See also Fenderson, 12 Vet. App. at 
126.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of a veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe a veteran's disability level and 
symptomatology, then that veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See  VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating for bilateral hearing loss inadequate.  
The Veteran's bilateral hearing loss is evaluated as a 
hearing impairment pursuant to 38 C.F.R. § 4.85, Diagnostic 
Code 6100, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.  As demonstrated by 
the evidence of record, the Veteran's bilateral hearing loss 
is manifested by Level I hearing acuity in each ear.  When 
comparing this disability picture with the Schedule, the 
Board finds that the Veteran's disability picture is 
represented by a noncompensable disability rating for 
bilateral hearing loss.  A compensable rating is provided for 
certain manifestations of bilateral hearing loss, but the 
medical evidence demonstrates that those manifestations are 
not present in this case.  Additionally, in certain 
situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86(a), (b).  However, in this case, none of the hearing 
evaluations of record meet the criteria for an exceptional 
pattern of hearing impairment.  Therefore, 38 C.F.R. § 4.86 
(a) and (b) do not apply.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the 
noncompensable schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that this issue is not entitled 
to referral for an extraschedular rating.  Thun, 22 Vet. App. 
at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an initial compensable evaluation 
for bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
June 2007 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in that June 2007 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
were conducted in July 2007 and December 2008; the Veteran 
has not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a respiratory disorder is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


